No. 98-51067
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51067
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LUCILA DOMINGUEZ,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-98-CR-98-2
                        --------------------
                           April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Lucila Dominguez has

filed a motion to withdraw from representation of Dominguez and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Dominguez has not responded to counsel’s motion.    Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, the attorney’s motion to withdraw is

GRANTED; the attorney is excused from further responsibilities

herein and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.